CONCURRING OPINION
ZAVARELLA, J.,
April 12, 1977 — I agree with the result reached by Judge Royle and join in his decree sustaining the refusal of the requested marriage license. Here, as in Enderle, 1 D.&C. 2d 114 (1954), there appears at first blush no reason to prevent the marriage of the above applicants *60since their relationship arises from adoption and is not based on consanguinity. There are, however, other complex facets inherent in this matter, one of which concerned both Judge Boyle and Judge Klein, Judge Klein expressing his concern by stating that the sanctity of the home should be maintained and there should not be competition for sexual companionship between members of the same household or family, while Judge Boyle indicated that the duty of the law is to protect the integrity of the family with the law not encouraging marriages of brothers and sisters by adoption as this would undermine the family life and be antithesis of the adoption process purpose.
To this I would add my concern that if this license is granted, the marriage code will have preference over the adoption act. The adoption act makes the applicants brother and sister and, since a man may not marry his sister, to hold that the marriage code means only a man and his sister by blood, would make the adoption process meaningless for the purposes of marriage. A person should not be able to consent to an adoption, receive the benefits of an adoption and then pretend that the adoption does not exist or does not affect the family relationship, all for the purpose of obtaining a marriage license.